Exhibit 10.1


EMPLOYMENT AGREEMENT
 
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into and dated as of
September 30, 2008 by and between William D. Suh, residing at [address on file
with the Company] (“Executive”), and Asian Financial, Inc., a Wyoming
corporation (the “Company”), and shall be effective as of October 1, 2008.
 
NOW, THEREFORE, IN CONSIDERATION of the foregoing facts, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
parties hereby agree as follows:
 
1.  Duties and Scope of Employment.
 
1.1  The Company hereby agrees to the employment of Executive in the capacity of
Chief Financial Officer of the Company and its subsidiaries, and Executive
hereby accepts such continued employment on the terms and conditions contained
in this Agreement, for the initial period beginning on October 1, 2008 and
continuing until October 2, 2013 (the “Initial Term”) unless earlier terminated
in accordance with Section 3 of this Agreement. Following the Initial Term, the
employment relationship continued pursuant to this Agreement may, by express
agreement, be renewed annually and, if so renewed, will be terminable by either
party in accordance with Section 3 of this Agreement. Following expiration of
the Initial Term and all subsequent renewal periods, if any, Executive’s
employment with the Company will be “at-will” and either Executive or the
Company may terminate Executive’s employment with the Company in writing to the
other party for any reason or for no reason, at any time.
 
1.2 Executive shall be employed on a full time basis, shall report to the Chief
Executive Officer, shall devote his full business efforts and time to the
Company and its subsidiaries, and shall have such reasonable, usual and
customary duties of such office and title as may be delegated to Executive from
time to time by the Company’s Board of Directors. Executive shall have those
responsibilities normally discharged by persons in his position in a U.S. public
company, including but not limited to the general supervision and oversight of
the financial recordkeeping and reporting of the Company as well as the
responsibilities listed in Exhibit A which is attached hereto.
 
1.3 Executive agrees to the best of his ability and experience that he will at
all times fully and faithfully perform all of the duties and obligations
required of and from Executive, consistent and commensurate with Executive’s
position, pursuant to the terms hereof. During the term of Executive’s
employment relationship with the Company, Executive will not directly or
indirectly engage or participate in any business that is competitive in any
manner with the business of the Company or its subsidiaries. Nothing in this
Agreement will prevent Executive from (i) making personal investments in, and
sitting on the board of directors or board of advisors of, businesses that are
not competitive with the business of the Company or its subsidiaries, (ii)
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or (iii) from owning no more than
1% of the outstanding equity securities of a corporation whose stock is listed
on a national stock exchange or the Nasdaq Stock Market; provided, that, such
activities listed in (i) through (iii) do not materially interfere with
Executive’s obligations to the Company and its subsidiaries as described above.
Executive will comply with and be bound by the Company’s operating policies,
procedures and practices as provided in writing to Executive from time to time
and in effect during the term of Executive’s employment.
 
1

--------------------------------------------------------------------------------


 
1.4 Executive represents and warrants to the Company that he is under no
obligations or commitments, whether contractual or otherwise, that are
inconsistent with his obligations under this Agreement. Executive represents and
warrants that he will not use or disclose, in connection with his employment by
the Company, any trade secrets or other proprietary information or intellectual
property in which Executive or any other person has any right, title or interest
and that his employment by the Company as contemplated by this Agreement will
not infringe or violate the rights of any other person or entity. Executive
represents and warrants to the Company that he has returned all property and
confidential information belonging to any prior employers.
 
1.5 Executive acknowledges that the nature of his responsibilities may require
domestic and international travel from time to time.
 
2. Compensation and Benefits.
 
2.1 As of the Effective Date, Executive shall receive a monthly base salary of
the RMB equivalent of US$16,000, which is equivalent to the RMB equivalent of
US$192,000 on an annualized basis, less payroll deductions and all required
withholdings. Executive’s monthly base salary will be payable pursuant to the
Company’s normal payroll practices, will be reviewed on an annual basis by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) and may be increased during the Initial Term on each anniversary of
the effective date of this Agreement, at the discretion of the Compensation
Committee. Notwithstanding the foregoing, Executive’s monthly salary may be
allocated among and payable by the Company or its subsidiaries in such amounts
as are determined by the Company’s Board of Directors.
 
2.2  The Company shall pay to Executive such bonuses as may be determined from
time to time in the sole discretion of the Compensation Committee. The amount of
annual bonus payable to Executive shall vary in the discretion of the
Compensation Committee. In determining the annual bonus to be paid to Executive,
the Compensation Committee may consider all factors deemed relevant and
appropriate.
 
2.3  During his employment, Executive shall be entitled to such insurance and
other benefits including, among others, medical and disability coverage and life
insurance as are afforded to other senior executives of the Company, subject to
applicable waiting periods and other conditions and to applicable law.
 
2.4 During his employment, Executive will be eligible for four weeks vacation
each year, which vacation shall accrue ratably over each calendar year and
pro-rata during any partial year of employment, subject to a maximum accrual at
any time of eight weeks of vacation.
 
2.5 During his employment, Executive shall be eligible to participate in any
employee benefit plans maintained by the Company for other executive officers,
subject in each case to the generally applicable terms and conditions of the
plan in question, the determinations of any person or committee administering
such plan, and any applicable law.
 
2

--------------------------------------------------------------------------------


 
2.6 During his employment, Executive shall be authorized to incur necessary and
reasonable travel, entertainment and other business expenses in connection with
his duties hereunder. The Company shall reimburse Executive for such expenses
upon presentation of an itemized account and appropriate supporting
documentation, all in accordance with the Company’s generally applicable
policies.


2.7 The Company shall issue to Executive on the effective date of the Company’s
public offering and listing (the “Public Offering”) of its shares of common
stock on the Nasdaq Stock Market’s Global Market or Global Select Market, the
New York Stock Exchange or another comparable national stock exchange or
marketplace approved by the Board of Directors of the Company, an option (the
“Option”) to purchase 100,000 shares of the Company's common stock at the Public
Offering price pursuant to the terms of the Company’s standard form of stock
option agreement (the “Stock Option Agreement”). The Option will vest and become
exercisable in installments as provided below, which shall be cumulative. To the
extent that the Option has become vested with respect to a percentage of the
Option, it may thereafter be exercised by Executive, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. A quarter (25%) of the Option shall vest and become exercisable on
October 1, 2010, and the remainder shall vest in thirty-six (36) equal monthly
installments beginning November 1, 2010 and on each 1st of the month thereafter,
with the last monthly installment vesting and becoming exercisable on October 1,
2013; provided, however, that the option shall cease to vest if Executive is
terminated as an employee of the Company for any reason. In the event of any
conflict between the terms of this Section 2.7 and the terms of the Stock Option
Agreement, the provisions of the Stock Option Agreement shall control.


3. Termination of Employment.
 
3.1 If Executive’s employment terminates for any reason, Executive shall not be
entitled to any severance payments, benefits, damages award or compensation
other than as specified in this Agreement.
 
3.2 During the Initial Term and any annual renewal period, the employment
relationship may be terminated as follows: (i) by Executive for any reason or
for Good Reason (as defined in Section 3.6 below), upon at least thirty (30)
days’ written notice to the Company, effective as of the date set forth in such
notice or such earlier date determined by the Company following such notice, and
subject to Section 3.3 below; (ii) by the Company without Cause (as defined in
Section 3.5 below), upon at least thirty (30) days’ written notice to Executive,
effective as of the date set forth in such notice or such earlier date
determined by Executive following such notice, and subject to Section 3.3 and
Section 3.4 below; (iii) by the Company for Cause with immediate effect, and
subject to Section 3.3 below; and (iv) upon Executive’s death or Disability (as
defined in Section 3.7 below) with immediate effect, and subject to Section 3.3
below.


3.3  If Executive’s employment terminates for any reason at any time, including
but not limited to Executive’s voluntary election to terminate his employment
with or without Good Reason, termination by the Company with or without Cause,
or upon Executive’s death or Disability, Executive (or Executive’s estate in the
case of death) will receive payment(s) for all salary and unpaid vacation
accrued as of the date of Executive’s termination of employment, and shall be
entitled to all accrued benefits and to any additional benefits pursuant to
Company plans or policies in effect at the time of termination or as required by
law, less all required withholdings. Such payments shall be paid within ten (10)
business days of the effective date of termination. Executive shall be entitled
to the Severance Benefit (as defined in Section 3.4) in the event of termination
of his employment only as provided in Section 3.4 below.
 
3

--------------------------------------------------------------------------------


 
3.4 In the event that the Company terminates Executive’s employment without
Cause during the Initial Term or any annual renewal term, the Company shall, in
addition to the payments and benefits provided for in Section 3.3, provide to
Executive an amount equal to the base salary that Executive would otherwise
receive from the Company during the period of six (6) months preceding the
termination of employment (the “Severance Benefit”). In the Company’s sole
discretion, the Severance Benefit may be paid by the Company in a lump sum
payment within ten (10) business days of the termination of employment, or may
be paid in six (6) monthly installments beginning on the last day of the month
following the termination of employment. Such Severance Benefit shall constitute
liquidated damages for early termination of this Agreement and will be in lieu
of any compensation, damages or remedy that Executive would otherwise be
entitled to receive. Such Severance Benefit is, further, conditioned on
Executive’s full and faithful compliance with the covenants contained in Section
4 of this Agreement and the Confidentiality Agreement as therein defined. If
Executive fails to comply in any way with such covenants, Executive will
immediately forfeit any rights to, and the Company shall immediately be relieved
of any obligation to provide, any further payments of the Severance Benefit and
shall, at the sole discretion of the Company, reimburse the Company for any
Severance Benefits previously paid, within ten (10) days after delivery to
Executive of a demand therefor. The forfeiture of benefits set forth in this
Section 3.4 shall be in addition to any of remedies at law or equity that the
Company would otherwise have.
 
3.5 For purposes of this Agreement, “Cause” for Executive’s termination will
exist at any time after the happening of one or more of the following events:
 
(a) Executive’s continued failure to substantially perform Executive’s duties,
including Executive’s refusal to comply in any material respect with the legal
directives of the Board of Directors so long as such directives are not
inconsistent with Executive’s position and duties, and such refusal to comply is
not remedied within ten (10) working days after written notice from the Board of
Directors, which written notice shall state that failure to remedy such conduct
may result in termination for Cause;
 
(b) Executive’s dishonest or fraudulent conduct, or deliberate attempt to do an
injury to the Company or any of its subsidiaries, or conduct that materially
discredits the Company or any of its subsidiaries or is materially detrimental
to the reputation of the Company or any of its subsidiaries, including
conviction of a felony; or
 
(c) Executive’s breach of any element of the Confidentiality Agreement (as
defined in Section 4 below), including without limitation, Executive’s theft or
other misappropriation of proprietary information of the Company or any of its
subsidiaries.
 
4

--------------------------------------------------------------------------------


 
3.6 For purposes of this Agreement, “Good Reason” for Executive to terminate his
employment shall exist if Executive voluntarily resigns within after having
provided the Company with written notice of any of the following circumstances
within thirty (30) days of the initial existence of any of the following
circumstances:
 
(a) a material reduction in Executive’s job position or responsibilities to a
position or to responsibilities substantially lower than the position and
responsibilities assigned to Executive upon commencement of the employment
relationship pursuant to this Agreement which has not been cured by the Company
within thirty (30) calendar days after notice of such occurrence is given by
Executive to the Company; or
 
(b) a failure by the Company to comply with any provision of Section 2 of this
Agreement which has not been cured within thirty (30) calendar days after notice
of such noncompliance has been given by Executive to the Company or if such
failure is not capable of being cured in such time, a cure shall not have been
diligently initiated by the Company within such thirty (30) calendar day period.
 
3.7 “Disability” as used herein means Executive’s inability to discharge a
material portion of his responsibilities as set forth in Section 1 on account of
a physical or mental disability for either four (4) consecutive months or six
(6) non-consecutive months during a 12-month period. A termination of
Executive’s employment due to Disability will exist upon Executive’s Disability
and the Company’s election to terminate Executive’s employment.
 
4. Protection of Confidential Information; Non-Competition.
 
4.1 Executive shall sign a Confidential Information and Invention Assignment
Agreement (the “Confidentiality Agreement”) attached hereto as Exhibit B.
Executive hereby represents and warrants to the Company that he has complied
with all obligations under the Confidentiality Agreement and agrees to continue
to abide by the terms of the Confidentiality Agreement, which are incorporated
by reference herein. Executive further agrees that the provisions of the
Confidentiality Agreement shall survive any termination of this Agreement or of
Executive’s employment relationship with the Company.
 
4.2 Executive hereby agrees that he shall not, during his employment with the
Company and for a period of twelve (12) months following the termination of his
employment with the Company for any reason, whether with or without cause, do
any of the following, either directly or indirectly, without the prior written
consent of the Board of Directors:


(a) carry on any business or activity (whether directly or indirectly, as a
partner, shareholder, principal, agent, director, affiliate, employee or
consultant) in any parts of the People’s Republic of China where the Company or
any of its subsidiaries conduct their business, which is directly competitive
with the business conducted by the Company or any of its subsidiaries (as
conducted now or as those businesses come to be conducted during the term of
Executive’s employment), where Executive’s performance of such business or
activity has caused, or would or might cause, Executive to disclose, base
judgments on or use any Confidential Information (as defined in the
Confidentiality Agreement) acquired during or in the course of Executive’s
employment with the Company or impair customer, vendor or business partner
relations or the Company’s goodwill, or otherwise cause special harm to the
Company;
 
5

--------------------------------------------------------------------------------


 
(b) attempt to negatively influence any of the Company’s and its subsidiaries’
clients or customers from purchasing Company products or services or to solicit
or influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct his or its purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company and its subsidiaries;


(c) solicit, induce, recruit, encourage, take away or influence or attempt to
influence any person employed by or a consultant to the Company or any of its
subsidiaries to terminate or otherwise cease his employment or consulting
relationship with the Company or any of its subsidiaries or become an employee
of any competitor of the Company or its subsidiaries; and


(d) engage in any other activities that conflict with those obligations of
Executive to the Company and its subsidiaries that survive the termination of
this Agreement or Executive’s employment with the Company.


Executive agrees that breach of this Section 4.2 will cause substantial injury
to the Company for which money damages will not provide an adequate remedy, and
Executive agrees that the Company shall have the right to obtain injunctive
relief, including the right to have this Section 4.2 specifically enforced by
any court having equity jurisdiction, in addition to, and not in limitation of,
any other remedies available to the Company under applicable law.
 
The restrictions in Section 4.2(a) to (d) are regarded by the Company and
Executive as fair and reasonable, and the Company and Executive hereby expressly
confirm, declare and represent to each other that they are so regarded by them.
However, it is hereby declared that each of the restrictions in this Section 4.2
is intended to be separate and severable. If any restriction is held to be
unreasonably wide but would be valid if part of the wording were to be deleted
or the range of activities or businesses were to be reduced in scope, such
restriction will apply with so much of the wording deleted or modified as may be
necessary to make it valid.


5.  Successors.
 
5.1 This Agreement shall be binding upon any successor (whether direct of
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets, which becomes bound by this
Agreement.
 
5.2 This Agreement and all rights of Executive hereunder shall inure to the
benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
6

--------------------------------------------------------------------------------


 
6.  Indemnification.  The Company will indemnify and defend Executive to the
maximum extent permitted by law, provided Executive enters into the Company’s
standard form of Indemnification Agreement giving him such protection. Pursuant
to the Indemnification Agreement, the Company will agree to advance any expenses
for which indemnification is available to the extent allowed by applicable law.
 
7.  Miscellaneous Provisions.
 
7.1  All notices provided for in this Agreement shall be in writing, and shall
be deemed to have been duly given when delivered personally to the party to
receive the same, when transmitted by electronic means, or when mailed first
class postage prepared, by certified mail, return receipt requested, addressed
to the party to receive the same at his or its address set forth below, or such
other address as the party to receive the same shall have specified by written
notice given in the manner provided for in this Section 7.1. All notices shall
be deemed to have been given as of the date of personal delivery, transmittal or
mailing thereof.
 
If to Executive:       


William D. Suh
[address and phone numbers on file with the Company]
 


If to the Company: 
 
Asian Financial, Inc.
No. 3 Jinyuan Road
Daxing Industrial Development Zone
Beijing 102600
People’s Republic of China
Attention:  Wenhua Guo
 Chief Executive Officer
Tel: +8610-6021-2222
Fax: +8610-6021-2164


7.2  No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time. In addition, to the extent that this Agreement and the benefits it
provides are or become subject to Internal Revenue Code Section 409A(a)(1),
Executive and the Company agree to cooperate to make such amendments to the
terms of this Agreement as may be necessary to avoid the imposition of penalties
and additional taxes under Section 409A of the Code; provided, however, that
Executive and the Company agree that any such amendment shall not (i) materially
increase the cost to, or liability of, the Company with respect to any payments
under this Agreement, or (ii) materially decrease the value of benefits provided
to Executive under this Agreement.
 
7

--------------------------------------------------------------------------------


 
7.3  No other agreements, representations or understandings (whether oral or
written) which are not expressly set forth in this Agreement or the
Confidentiality Agreement have been made or entered into by either party with
respect to the subject matter of this Agreement. This Agreement and the
Confidentiality Agreement contain the entire understanding of the parties with
respect to the subject matter hereof.
 
7.4  All payments made under this Agreement shall be subject to reduction to
reflect taxes of other charges required to be withheld by law.
 
7.5 The validity, interpretation, construction, performance and enforcement of
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made to be performed entirely
within the State of New York, without giving effect to the principles of
conflicts of law thereunder.


7.6  The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.
 
7.7  This Agreement and all rights and obligations of Executive hereunder are
personal to Executive and may not be transferred or assigned by Executive at any
time. The Company may assign its rights under this Agreement to any entity that
assumes the Company’s obligations hereunder in connection with any sale or
transfer of all or a substantial portion of the Company’s assets to such entity.
 
7.8  Except as provided below, any dispute or claim arising out of or in
connection with this Agreement will be finally settled by binding arbitration in
Hong Kong in accordance with the rules of the Hong Kong International
Arbitration Centre by one arbitrator appointed in accordance with said rules.
Executive and the Company shall split the cost of the arbitration filing and
hearing fees and the cost of the arbitrator. The arbitrator will award attorneys
fees to the prevailing party. The arbitrator shall apply New York law, without
reference to rules of conflicts of law or rules of statutory arbitration, to the
resolution of any dispute. Judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. Notwithstanding the
foregoing, the parties may apply to any court of competent jurisdiction for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this paragraph, without breach of this arbitration provision. This Section
7.8 shall not apply to a proceeding for equitable relief arising from any
dispute or claim relating to the Confidentiality Agreement or Section 4.2 of
this Agreement.
 
7.9 The headings of the paragraphs contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any provision of this Agreement.
 
7.10 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
[Signature Page Follows]

 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
“COMPANY”
 
“EXECUTIVE”
         
Asian Financial, Inc.
 
William D. Suh
              By:  /s/ Wenhua Guo   By:  /s/ William D. Suh   Name: 

--------------------------------------------------------------------------------

Wenhua Guo    

--------------------------------------------------------------------------------

          Title: Chairman of the Board          
Chief Executive Officer
       

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A


RESPONSIBILITIES OF CHIEF FINANCIAL OFFICER





(1)
Ensure the completeness, timeliness and accuracy of the information disclosure
of the Company and its subsidiaries under US securities laws as well as give
explanations on the information regarding the business operation.




(2)
Undertake the forecasting and analysis of the Company’s overall economic
efficiency; furnish timely reports on the status of financial targets, e.g.,
profit earnings, to chief executive officer and chief operating officer; and
review profit distribution and loss remedy plans.




(3)
Prepare and review quarterly, interim and annual reports and file them with the
U.S. Securities and Exchange Commission.




(4)
Review annual financial budget, audit report and final accounts of the Company.




(5)
Provide reasonable proposals on and participate in the strategizing and
execution of the Company’s operation, including but not limited to capital
operation, securities, financing and merger and acquisition as well as be
responsible for the cash management and arrangement within or outside the
Company.




(6)
Be responsible for the tax planning scheme for the Company and its subsidiaries
and deal with the tax-related issues.




(7)
Lead the internal financial accounting and management of the Company and
supervise and improve the internal accounting management system; and liaise with
and manage relationship with external auditors.




(8)
Organize the relevant divisions in the Company to conduct economic analysis for
the purpose of reducing the cost and expenditure and increasing income; prepare
and review cost-control measures and supervise the implementation of the same.




(9)
Participate in strategic development plans and the negotiation and execution of
material contracts.




(10)
Undertake compliance review according to the financial regulations, policies and
board resolutions.




(11)
Collect and classify information relevant to corporate management/financial data
release and internal control of the Company and deliver such information to the
relevant personnel.




(12)
Manage the Company’s relationship with the financial and investment community
and furnish timely reports regarding the same to the Chief Executive Officer of
the Company.

 

--------------------------------------------------------------------------------


 
EXHIBIT B


CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT


 
This Information and Invention Assignment Agreement (this “Agreement”), is
entered into and dated as of September 30, 2008 by and between Asian Financial,
Inc., a Wyoming corporation (the “Company”), and William D. Suh, residing at
[address on file with the Company], the Chief Financial Officer of the Company
(“I,” “me,” “my,” or “Executive”).


On even date herewith, the Company and I entered into that certain Employment
Agreement (the “Employment Agreement”). I recognize and acknowledge that the
Company would not have entered into the Employment Agreement but for my
commitment to the agreements and covenants contained in this Agreement.
Accordingly, in consideration of my retention by the Company and its acceptance
of the Employment Agreement, the sufficiency of which I expressly acknowledge,
the Company and I, intending to be legally bound, agree as follows:


1. Employment or Consulting Relationship. I understand and acknowledge that this
Agreement does not alter, amend or expand upon any rights I may have to continue
in the employ of, or in the duration of my employment with, the Company under
the Employment Agreement or under applicable law. Any employment relationship
between the Company and me, whether commenced prior to or upon the date of this
Agreement, shall be referred to herein as the “Relationship.”
 
2.  Duties. I will perform for the Company and its subsidiaries such duties as
may be designated by the Company from time to time. During the Relationship, I
agree to the best of my ability and experience that I will at all times fully
and faithfully perform all of the duties and obligations required of and from
me, consistent and commensurate with my position. I will devote my best efforts
to the interests of the Company and its subsidiaries and will not engage in
other employment or in any activities detrimental to the best interests of the
Company and its subsidiaries without the prior written consent of the Company.
 
3. Confidential Information.
 
(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the Relationship, or to disclose to any person,
firm, corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company and its
subsidiaries which I obtain or create. I further agree not to make copies of
such Confidential Information except as authorized by the Company. I understand
that “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, suppliers, customer lists and
customers (including, but not limited to, customers of the Company and its
subsidiaries on whom I called or with whom I became acquainted during the
Relationship), prices and costs, markets, software, developments, inventions,
laboratory notebooks, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, licenses, finances,
budgets or other business information disclosed to me by the Company and its
subsidiaries either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment or created by me during the period of the
Relationship, whether or not during working hours. I understand that
Confidential Information includes, but is not limited to, information pertaining
to any aspect of the Company’s and its subsidiaries’ business which is either
information not known by actual or potential competitors of the Company and its
subsidiaries or other third parties not under confidentiality obligations to the
Company and its subsidiaries, or is otherwise proprietary information of the
Company and its subsidiaries or its customers or suppliers, whether of a
technical nature or otherwise. I further understand that Confidential
Information does not include any of the foregoing items, which has become
publicly and widely known and made generally available through no wrongful act
of mine or of others who were under confidentiality obligations as to the item
or items involved.
 

--------------------------------------------------------------------------------


 
(b) Prior Obligations. I represent that my performance of all terms of this
Agreement as an officer of the Company has not breached and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior or subsequent to the commencement of my Relationship with
the Company, and I will not disclose to the Company and its subsidiaries or use
any inventions, confidential or non-public proprietary information or material
belonging to any current or former client or employer or any other party. I will
not induce the Company and its subsidiaries to use any inventions, confidential
or non-public proprietary information, or material belonging to any current or
former client or employer or any other party.
 
(c) Third Party Information. I recognize that the Company and its subsidiaries
have received and in the future will receive confidential or proprietary
information from third parties subject to a duty on the Company’s and its
subsidiaries’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. I agree to hold all such confidential
or proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
my work for the Company and its subsidiaries consistent with the Company’s and
its subsidiaries’ agreement with such third party.
 
4. Inventions.
 
(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit (i), a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s and its subsidiaries’ proposed
businesses, products or research and development, and which are not assigned to
the Company hereunder; or, if no such list is attached, I represent that there
are no such Prior Inventions. If, in the course of my Relationship with the
Company, I incorporate into a Company product or its subsidiaries product,
process or machine a Prior Invention owned by me or in which I have an interest,
the Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of or in connection with such product,
process or machine.
 
2

--------------------------------------------------------------------------------


 
(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of my Relationship with the Company (collectively referred to as
“Inventions”). I further acknowledge that all Inventions which are made by me
(solely or jointly with others) within the scope of and during the period of my
Relationship with the Company are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary (if I am an
employee). 
 
(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business. I agree to
return all such records (including any copies thereof) to the Company at the
time of termination of my Relationship with the Company as provided for in
Section 5.
 
(d) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at its expense, in every proper way to secure the Company’s, or its
designee’s, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company or its designee shall deem necessary
in order to apply for, obtain, maintain and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to the
Company or its designee, and any successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world. If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me. I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.
 
3

--------------------------------------------------------------------------------


 
5. Company Property; Returning Company Documents. I acknowledge and agree that I
have no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored company files, e-mail messages and voice messages) and that my activity
and any files or messages on or using any of those systems may be monitored at
any time without notice. I further agree that any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. I agree that, at the time of
termination of my Relationship with the Company, whether by me or the Company
and for whatever reason or circumstance, I will promptly deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, laboratory notebooks, materials,
flow charts, equipment, other documents or property, or reproductions of any of
the aforementioned items developed by me pursuant to the Relationship or
otherwise belonging to the Company, its successors or assigns, or any other
documents of whatever kind or nature that contain Confidential Information,
including electronically stored information that is maintained on any medium or
storage of electronic data, including a personal computer, laptop, personal data
assistant or any like or similar device that may now, or in the future come to
exist. In the event of the termination of the Relationship, I agree to sign and
deliver the “Termination Certification” attached hereto as Exhibit (ii);
however, my failure to sign and deliver the Termination Certificate shall in no
way diminish my continuing obligations under this Agreement.


6.  Notification to Other Parties.
 
(a) Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.
 
(b) Consultants. I hereby grant consent to notification by the Company to any
other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.
 
7. Solicitation of Employees, Consultants and Other Parties. I hereby agree that
I will not, during the term of my Relationship with the Company and for a period
of twelve (12) months following the termination of my employment with the
Company for any reason, whether with or without cause, do any of the following,
either directly or indirectly, without the prior written consent of the Board of
Directors:


(a) attempt to negatively influence any of the Company’s and its subsidiaries’
clients or customers from purchasing Company products or services or to solicit
or influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct his or its purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company and its subsidiaries; and
 
4

--------------------------------------------------------------------------------


 
(b) solicit, induce, recruit, encourage, take away or influence or attempt to
influence any person employed by or a consultant to the Company or any of its
subsidiaries to terminate or otherwise cease his employment or consulting
relationship with the Company or any of its subsidiaries or become an employee
of any competitor of the Company or its subsidiaries.


8. Representations and Covenants.
 
(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.
 
(b) Conflicts. I represent that my performance of all the terms of this
Agreement does not and will not breach any agreement I have entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by me in confidence or in
trust prior to commencement of my Relationship with the Company. I agree not to
enter into any written or oral agreement that conflicts with the provisions of
this Agreement.
 
(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.
 
9. Miscellaneous Provisions.
 
(a) Notice. All notices provided for in this Agreement shall be in writing, and
shall be deemed to have been duly given when delivered personally to the party
to receive the same, when transmitted by electronic means, or when mailed first
class postage prepared, by certified mail, return receipt requested, addressed
to the party to receive the same at his or its address set forth below, or such
other address as the party to receive the same shall have specified by written
notice given in the manner provided for in this Section 9(a). All notices shall
be deemed to have been given as of the date of personal delivery, transmittal or
mailing thereof.
 
If to Executive:       


William D. Suh
[address and phone numbers on file with the Company]


If to the Company: 
 
Asian Financial, Inc.
No. 3 Jinyuan Road
Daxing Industrial Development Zone
Beijing 102600
People’s Republic of China
Attention:  Wenhua Guo
 Chief Executive Officer
Tel: +8610-6021-2222
Fax: +8610-6021-2164
 
5

--------------------------------------------------------------------------------


 
(b) Amendment; Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by me and by an authorized officer of the Company (other than
me). No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.


(c) Entire Agreement. No other agreements, representations or understandings
(whether oral or written) which are not expressly set forth in this Agreement or
the Employment Agreement have been made or entered into by either party with
respect to the subject matter of this Agreement. This Agreement and the
Employment Agreement contain the entire understanding of the parties with
respect to the subject matter hereof.


(d) Governing Law. The validity, interpretation, construction, performance and
enforcement of this Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made to be
performed entirely within the State of New York, without giving effect to the
principles of conflicts of law thereunder.


(e)  Consent to Jurisdiction. Except as limited by and subject to Section 7.8 of
the Employment Agreement, any dispute, controversy, or claim arising out of or
relating to (i) this Agreement, and its enforcement, interpretation,
termination, applicability or validity or (ii) an alleged breach, default, or
misrepresentation in connection with any of its provisions shall be tried only
in the courts of Hong Kong. I understand and agree that by execution and
delivery of this Agreement the parties accept for themselves, respectively, and
in connection with their properties, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts for all such aforementioned
disputes, and excluding any dispute subject to arbitration under Section 7.8 of
the Employment Agreement, and waive any defense of forum non conveniens and
irrevocably agree to be bound by any judgment rendered thereby in connection
with this Agreement, in each respect to the maximum extent permitted by law.


(f)   Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect. The
restrictions in Section 3 and Section 7 of this Exhibit B and the third and
fourth paragraphs of Exhibit (ii) attached hereto are regarded by me and the
Company as fair and reasonable, and the Company and I hereby expressly confirm,
declare and represent to each other that they are so regarded by us. However, it
is hereby declared that each of the restrictions including those restrictions
grouped within one section or sub-section in Section 3 and Section 7 of this
Exhibit B and the third and fourth paragraphs of Exhibit (ii) attached hereto is
intended to be separate and severable. If any restriction is held to be
unreasonably wide but would be valid if part of the wording were to be deleted
or the range of activities or businesses were to be reduced in scope, such
restriction will apply with so much of the wording deleted or modified as may be
necessary to make it valid.
 
(g)  Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Company, its successors, and its
assigns.
 
6

--------------------------------------------------------------------------------


 
(h)  Survival. The provisions of this Agreement shall survive the termination of
the Relationship and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
 
(i)  Remedies. I acknowledge and agree that violation of this Agreement by me
may cause the Company irreparable harm, and therefore agree that the Company
will be entitled to seek extraordinary relief in court, including but not
limited to temporary restraining orders, preliminary injunctions and permanent
injunctions without the necessity of posting a bond or other security and in
addition to and without prejudice to any other rights or remedies that the
Company may have for a breach of this Agreement.
 
(j)  Headings. The headings of the paragraphs contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.
 
(k) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(l) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
  
[Signature Page Follows]


7

--------------------------------------------------------------------------------


 
The parties have executed this Agreement on the respective dates set forth
below:
 
COMPANY:
 
EXECUTIVE:
         
ASIAN FINANCIAL, INC.
 
William D. Suh, an Individual:
              By:  /s/ Wenhua Guo   /s/ William D. Suh   Name: 

--------------------------------------------------------------------------------

Wenhua Guo  

--------------------------------------------------------------------------------

              Title: Chairman of the Board          
Chief Executive Officer
        Date: September 30, 2008   Date:  September 30, 2008  

 

--------------------------------------------------------------------------------



EXHIBIT (i)
 
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 4


 
        Title        
 
 
   Date   
 
Identifying Number
or Brief Description
 
 
 
 
 





 


























x No inventions or improvements
 
o Additional Sheets Attached
 
Signature of Executive:     /s/ William D. Suh                         
 
Print Name of Executive: William D. Suh
 
Date: September 30, 2008
 

--------------------------------------------------------------------------------


 
EXHIBIT (ii)
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to the Asian
Financial, Inc., its subsidiaries, affiliates, successors or assigns (together,
the “Company”), or any other documents of whatever kind or nature that contain
Confidential Information, including electronically stored information that is
maintained on any medium or storage of electronic data.
 
I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement or other entity in competition with the business of
the Company.
 
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
 
I hereby further agree that for a period of twelve (12) months from the date of
this Certificate, I shall not either directly or indirectly, attempt to
negatively influence any of the Company’s and its subsidiaries’ clients or
customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person, to
direct his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company and its subsidiaries. Further, I shall not solicit, induce, recruit,
encourage, take away or influence or attempt to influence any person employed by
or a consultant to the Company or any of its subsidiaries to terminate or
otherwise cease his employment or consulting relationship with the Company or
any of its subsidiaries or become an employee of any competitor of the Company
or its subsidiaries.
 
 
Date:  
 
 
 
 
 
 
 
(Executive’s Signature)
 
 
 
 
 
William D. Suh

 

--------------------------------------------------------------------------------


 